DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments regarding rejection of claims 1-14 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Huang ‘808 (US 2019/0342808) to clearly teach the amended limitations in claims 1-14.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

5.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘099 (US 2019/0053099, “Kim ‘099”), in view of Huang ‘808 (US 2019/0342808, “Huang ‘808”).
Regarding claim 1, Kim ‘099 discloses a network comprising a first base station (BS) and a second BS for handling a handover (FIGS. 1A and 1H), comprising: 
at least one storage device (FIG. 1O; item 1o-40); and 
at least one processing circuit (FIG. 1O; item 1o-50), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (para 1988; instructions stored in a storage medium and executed by a processor) of: 
the first BS transmitting a first Radio Resource Control (RRC) message on a signaling radio bearer (SRB) to a communication device, wherein the first RRC message configures a data radio bearer (DRB) (para 159-160; gNB transmits an RRCConnectionSetup message to a UE; the message includes DRB configuration information, and is transmitted on a SRB); 
the first BS receiving a first RRC response message from the communication device on the SRB, in response to the first RRC message (para 159-160; UE establishes an RRC connection and responds by transmitting an RRCConnectionSetupComplete message to the gNB; all RRC messages are transmitted and received on a SRB; thus, the RRCConnectionSetupComplete message is transmitted and received on the SRB); 
the first BS receiving a first plurality of Packet Data Convergence Protocol (PDCP) Service Data Units (SDUs) associated to the DRB from the communication device (FIG. 1G, para 169-170 and 763; gNB, which is the receiving PDCP entity, receives PDCP SDUs from the UE, which is the transmitting PDCP entity); 
the first BS processing the first plurality of PDCP SDUs according to a RX_NEXT, a RX_DELIV and a RX_REORD which are associated to the DRB (para 239 and 245-247; received packets are processed according to state variables RX_NEXT, RX_DELIV, and RX_REORD); 
the first BS performing a handover preparation procedure with the second BS for the communication device, to hand over the communication device to the second BS (FIG. 1H, para 174; before transmitting a handover command message to the UE and in preparation for that step, the source gNB exchanges handover request and acknowledgment messages with the target gNB); 
the first BS transmitting a second RRC message on the SRB to the communication device in response to the handover preparation procedure (FIG. 1H, para 174; after exchanging handover request and acknowledgment messages with the target gNB, the source gNB transmits a handover command message to the UE, in the form of an RRCConnectionReconfiguration message); 
the second BS receiving a second RRC response message responding to the second RRC message on the SRB from the communication device (FIG. 1H, para 174-175; after receiving the RRCConnectionReconfiguration message from the source gNB, the UE sends a random access message to the target gNB); 
the second BS receiving a second plurality of PDCP SDUs associated to the DRB from the communication device (FIG. 1G, para 169-170 and 763; gNB, which is the receiving PDCP entity, receives PDCP SDUs from the UE, which is the transmitting PDCP entity); andPage 16 of 20 
the second BS processing the second plurality of PDCP SDUs according to the at least two of the RX_NEXT, the RX_DELIV and the RX_REORD (para 239 and 245-247; received packets are processed according to state variables RX_NEXT, RX_DELIV, and RX_REORD).  
	However, Kim ‘099 does not specifically disclose the first BS transmitting at least two of the RX_NEXT, the RX_DELIV and the RX_REORD to the second BS. 
Huang ‘808 teaches the first BS transmitting at least two of the RX_NEXT, the RX_DELIV and the RX_REORD to the second BS (para 12 and 181; source eNodeB received packets with PDCP serial numbers (SNs) 1, 3, and 4, but not a packet with a PDCP SN equal to 2; source eNodeB tells the target eNodeB that the source eNodeB received no packet with the PDCP SN equal to 2; source eNodeB further tells the target eNodeB to start sending packets sequentially starting from PDCP SN equal to 5; source eNodeB sends the received packet with PDCP SN equal to 1 to the source SGW, and forwards the packets with PDCP SNs equal to 3 and 4 to the target eNodeB; target eNodeB obtains from the UE the packet with PDCP SN equal to 2 and packets with PDCP SNs equal to or greater than 5; target eNodeB sends to SGW the packets with PDCP SNs equal to 2, 3, and 4 and packets with PDCP SNs equal to or greater than 5; thus, as the source eNodeB sends to the target eNodeB the PDCP SN value of the next packet expected to be received, equal to 2, as well as the PDCP SN value of the first packet not delivered to upper layers and still waited for, also equal to 2, the source eNodeB sends to the target eNodeB RX_NEXT and RX_DELIV, both equal to 2). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘099’s network comprising a first BS and a second BS for handling a handover, to include Huang ‘808’s source eNodeB that sends to the target eNodeB RX_NEXT and RX_DELIV. The motivation for doing so would have been to address the problem of the target eNodeB being unable to ensure orderly data forwarding and lossless migration of packets (Huang ‘808, para 9).

Regarding claim 2, Kim ‘099 in combination with Huang ‘808 discloses all the limitations with respect to claim 1, as outlined above.
	Further, Huang ‘808 teaches wherein the instructions further comprise: 
the first BS transmitting the at least two of the RX_NEXT, the RX_DELIV and the RX_REORD to the second BS via an interface between the first BS and the second BS or via an interface between the first BS and a core network (para 172-173 and 181; source eNodeB sends control messages containing RX_NEXT and the RX_DELIV to the target eNodeB directly through an X2 interface or through the source MME and the target MME).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network of Kim ‘099 and Huang ‘808, to include Huang ‘808’s source eNodeB that sends control messages to the target eNodeB directly through an X2 interface or through the source MME and the target MME. The motivation for doing so would have been to address the problem of the target eNodeB being unable to ensure orderly data forwarding and lossless migration of packets (Huang ‘808, para 9).
Regarding claim 3, Kim ‘099 in combination with Huang ‘808 discloses all the limitations with respect to claim 1, as outlined above.
	Further, Kim ‘099 teaches wherein the instructions further comprise: 
the first BS updating the RX_NEXT, the RX_DELIV and the RX_REORD, when processing the first plurality of PDCP SDUs (para 301, 304, 308, 314, and 763; gNB, which is the receiving PDCP layer entity, updates RX_NEXT, the RX_DELIV and the RX_REORD).  
Regarding claims 5 and 10, Kim ‘099 discloses a network comprising a first base station (BS) and a second BS for handling a handover (FIGS. 1A and 1H), comprising: 
at least one storage device (FIG. 1O; item 1o-40); and 
FIG. 1O; item 1o-50), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (para 1988; instructions stored in a storage medium and executed by a processor) of: 
the first BS transmitting a first Radio Resource Control (RRC) message on a signaling radio bearer (SRB) to a communication device, wherein the first RRC message configures a data radio bearer (DRB) (para 159-160; gNB transmits an RRCConnectionSetup message to a UE; the message includes DRB configuration information, and is transmitted on a SRB); 
the first BS receiving a first RRC response message from the communication device on the SRB, in response to the first RRC message (para 159-160; UE establishes an RRC connection and responds by transmitting an RRCConnectionSetupComplete message to the gNB; all RRC messages are transmitted and received on a SRB; thus, the RRCConnectionSetupComplete message is transmitted and received on the SRB); 
the first BS receiving a first plurality of Packet Data Convergence Protocol (PDCP) Service Data Units (SDUs)Page 17 of 20 associated to the DRB from the communication device (FIG. 1G, para 169-170 and 763; gNB, which is the receiving PDCP entity, receives PDCP SDUs from the UE, which is the transmitting PDCP entity); 
the first BS processing the first plurality of PDCP SDUs according to a first RX_NEXT, a first RX_DELIV and a first RX_REORD which are associated to the DRB (para 239 and 245-247; received packets are processed according to state variables RX_NEXT, RX_DELIV, and RX_REORD); 
the first BS performing a handover preparation procedure with the second BS for the communication device, to hand over the communication device to the second BS (FIG. 1H, para 174; before transmitting a handover command message to the UE and in preparation for that step, the source gNB exchanges handover request and acknowledgment messages with the target gNB); 
the first BS transmitting a second RRC message on the SRB to the communication device in response to the handover preparation procedure (FIG. 1H, para 174; after exchanging handover request and acknowledgment messages with the target gNB, the source gNB transmits a handover command message to the UE, in the form of an RRCConnectionReconfiguration message); 
the second BS receiving a second RRC response message responding to the second RRC message on the SRB from the communication device (FIG. 1H, para 174-175; after receiving the RRCConnectionReconfiguration message from the source gNB, the UE sends a random access message to the target gNB); 
the second BS obtaining a second RX_NEXT, a second RX_DELIV and a second RX_REORD according to the COUNT value (para 301, 304, 308, 314, 317, and 763; gNB, which is the receiving PDCP layer entity, updates RX_NEXT, the RX_DELIV and the RX_REORD according to COUNT value); 
the second BS receiving a second plurality of PDCP SDUs associated to the DRB from the communication device (FIG. 1G, para 169-170 and 763; gNB, which is the receiving PDCP entity, receives PDCP SDUs from the UE, which is the transmitting PDCP entity); and 
the second BS processing the second plurality of PDCP SDUs according to the second RX_NEXT, the second RX_DELIV and the second RX_REORD (para 239 and 245-247; received packets are processed according to state variables RX_NEXT, RX_DELIV, and RX_REORD).
However, Kim ‘099 does not specifically disclose the first BS transmitting a COUNT value of a PDCP SDU to the second BS.
Huang ‘808 teaches the first BS transmitting a COUNT value of a PDCP SDU to the second BS (para 181; source eNodeB received packets with PDCP SNs 1, 3, and 4, but not a packet with a PDCP SN equal to 2; source eNodeB tells the target eNodeB that the source eNodeB received no packet with the PDCP SN equal to 2; thus, the source eNodeB sends the target eNodeB the value of the PDCP SN of the packet).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘099’s network comprising a first BS and a second BS for handling a handover, to include Huang ‘808’s source eNodeB that sends the target eNodeB the value of the PDCP SN of the packet. The motivation for doing so would have been to address the problem of the target eNodeB being unable to ensure orderly data forwarding and lossless migration of packets (Huang ‘808, para 9).
Regarding claims 4, 8, and 13, Kim ‘099 in combination with Huang ‘808 discloses all the limitations with respect to claims 1, 5, and 10, respectively, as outlined above.
Further, Huang ‘808 teaches wherein the instructions further comprise: 
the first BS transmitting status information (para 181; source eNodeB received packets with PDCP SNs 1, 3, and 4, but not a packet with a PDCP SN equal to 2; source eNodeB tells the target eNodeB that the source eNodeB received no packet with the PDCP SN equal to 2; thus, the source eNodeB sends the target eNodeB status information about not receiving the packet with PDCP SN equal to 2); 
wherein the status information comprises at least one COUNT value of at least one PDCP SDU which is missing (para 181; source eNodeB received packets with PDCP SNs 1, 3, and 4, but not a packet with a PDCP SN equal to 2; source eNodeB tells the target eNodeB that the source eNodeB received no packet with the PDCP SN equal to 2; thus, the source eNodeB sends the target eNodeB status information about not receiving the packet with PDCP SN equal to 2).  
Huang ‘808, para 9).
Regarding claims 6 and 11, Kim ‘099 in combination with Huang ‘808 discloses all the limitations with respect to claims 5 and 10, respectively, as outlined above.
Further, Kim ‘099 teaches wherein the instructions further comprise: 
the first BS updating the first RX_NEXT, the first RX_DELIV and the first RX_REORD, when processing the first plurality of PDCP SDUs (para 301, 304, 308, 314, and 763; gNB, which is the receiving PDCP layer entity, updates RX_NEXT, the RX_DELIV and the RX_REORD).  
Regarding claims 7 and 12, Kim ‘099 in combination with Huang ‘808 discloses all the limitations with respect to claims 5 and 10, respectively, as outlined above.
Further, Huang ‘808 teaches further comprising: 
the first BS transmitting the COUNT value to the second BS via an interface between the first BS and the second BS or via an interface between the first BS and a core network (para 172-173; source eNodeB sends control messages to the target eNodeB directly through an X2 interface or through the source MME and the target MME, where the control messages carry PDCP SNs of packets not received by the source eNodeB).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network of Kim ‘099 and Huang ‘808, to include Huang ‘808’s source eNodeB that sends control messages to the target eNodeB directly through an X2 interface or through the source MME and the target MME. The motivation for doing so would have been to address the problem of the target eNodeB Huang ‘808, para 9).
Regarding claims 9 and 14, Kim ‘099 in combination with Huang ‘808 discloses all the limitations with respect to claim 8 and 13, respectively, as outlined above.
Further, Kim ‘099 teaches wherein the instructions further comprise: 
the second BS obtaining the second RX_NEXT, the second RX_DELIV and the second RX_REORD according to the COUNT value of the PDCP SDU (para 301, 304, 308, 314, 317, and 763; gNB, which is the receiving PDCP layer entity, updates RX_NEXT, the RX_DELIV and the RX_REORD according to COUNT value).
Furthermore, Huang ‘808 teaches the second BS obtaining the second RX_NEXT, the second RX_DELIV according to the status information (para 172-173 and 181; source eNodeB sends to the target eNodeB a status message containing RX_NEXT and RX_DELIV).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network of Kim ‘099 and Huang ‘808, to include Huang ‘808’s source eNodeB that sends to the target eNodeB a status message containing RX_NEXT and RX_DELIV. The motivation for doing so would have been to address the problem of the target eNodeB being unable to ensure orderly data forwarding and lossless migration of packets (Huang ‘808, para 9).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474